

EXHIBIT 10.3
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 4, 2008, by and
between Par Pharmaceutical, Inc., a Delaware corporation (“Par” or “Employer”),
and Thomas Haughey (“Executive”).
 
RECITALS:
 
A. WHEREAS, Executive is presently employed in the capacities of Executive Vice
President, General Counsel and Secretary of Employer; and
 
B. WHEREAS, Employer and Executive desire to cancel and replace Executive’s
existing Employment Agreement, dated July 2005, and enter into this Agreement in
order for Executive to continue to perform the duties associated with his
positions with Employer on the terms and conditions set forth herein.
 
In consideration of the mutual promises herein contained, the parties hereto
hereby agree as follows:
 
1.  Employment.
 
1.1.  General. Employer hereby employs Executive in the capacities of Executive
Vice President, General Counsel, and Secretary at the compensation rate and
benefits set forth in Section 2 hereof for the Employment Term (as defined in
Section 3.1 hereof). Executive hereby accepts such employment, subject to the
terms and conditions herein contained. In all such capacities, Executive shall
perform and carry out such duties and responsibilities as may be assigned to him
from time to time by the Board and by the Chief Executive Officer of Par
reasonably consistent with Executive’s positions and this Agreement, and shall
report to the Board and Chief Executive Officer of Par.
 
1.2.  Time Devoted to Position. Executive, during the Employment Term, shall
devote substantially all of his business time, attention and skills to the
business and affairs of Employer.
 
1.3.  Certifications. Whenever the Chief Executive Officer of Par is required by
law, rule or regulation or requested by any governmental authority or by Par’s
auditors to provide certifications with respect to Par’s financial statements or
filings with the Securities and Exchange Commission or any other governmental
authority, Executive shall sign such certifications as may be reasonably
requested by the Chief Executive Officer of Par and/or the Board, with such
exceptions as Executive deems necessary to make such certifications accurate and
not misleading.
 
2.  Compensation and Benefits.
 
 
 

--------------------------------------------------------------------------------

 
2.1.  Salary. At all times Executive is employed hereunder, Employer shall pay
to Executive, and Executive shall accept, as full compensation for any and all
services rendered and to be rendered by him during such period to Employer in
all capacities, including, but not limited to, all services that may be rendered
by him to any of Employer’s subsidiaries, entities and organizations presently
existing or hereafter formed, organized or acquired by Employer, directly or
indirectly (each, a “Subsidiary” and collectively, the “Subsidiaries”), the
following: (i) a base salary at the annual rate of $350,000 (Three Hundred and
Fifty Thousand Dollars), or at such increased rate as the Board (through its
Compensation and Equity Awards Committee), in its sole discretion, may hereafter
from time to time award to Executive (initially and as so increased, the “Base
Salary”); and (ii) any additional bonus and the benefits set forth in Sections
2.2, 2.3 and 2.4 hereof. The Base Salary shall be payable in accordance with the
regular payroll practices of Employer applicable to senior executives, less such
deductions as shall be required to be withheld by applicable law and regulations
or otherwise.
 
2.2.  Bonus. Subject to Section 3.3 hereof, Executive shall be entitled to an
annual bonus during the Employment Term in such amount (if any) as determined by
the Board based on such performance criteria as it deems appropriate, including,
without limitation, Executive’s performance and Employer’s earnings, financial
condition, rate of return on equity and compliance with regulatory requirements.
The target amount of Executive’s bonus shall be equal to fifty (50%) percent of
his Base Salary. At the time the Board determines the Executive’s eligibility
for a bonus, the Board shall set forth all material terms of the bonus
arrangement in a written document. The Employer shall pay the bonus by March 1
following the end of the calendar year in which the bonus is earned.
 
2.3.  Equity Awards. Executive shall be entitled to participate in long-term
incentive plans commensurate with his titles and positions, including, without
limitation, stock option, restricted stock, and similar equity plans of Employer
as may be offered from time to time.
 
2.4.  Executive Benefits.
 
2.4.1.  Expenses. Employer shall promptly reimburse Executive for expenses he
reasonably incurs in connection with the performance of his duties (including
business travel and entertainment expenses) hereunder, all in accordance with
Employer’s policies with respect thereto as in effect from time to time.
 
2.4.2.  Employer Plans. Executive shall be entitled to participate in such
employee benefit and welfare plans and programs as Employer may from time to
time generally offer or provide to executive officers of Employer or its
Subsidiaries, including, but not limited to, participation in life insurance,
health and accident, medical plans and programs and profit sharing and
retirement plans.
 
2.4.3.  Vacation. Executive shall be entitled to four (4) weeks of paid vacation
per calendar year, prorated for any partial year.
 
2.4.4.  Automobile. Employer shall provide Executive with an automobile cash
allowance commensurate with his titles and positions.
 
2.4.5.  Life Insurance. Employer shall obtain (provided, that Executives
qualifies on a non-rated basis) a term life insurance policy, the premiums of
which shall be borne by Employer and the death benefits of which shall be
payable to Executive’s estate, or as otherwise directed by Executive, in the
amount of $1 million throughout the Employment Term.
 
 
2

--------------------------------------------------------------------------------

 
3.  Employment Term; Termination.
 
3.1.  Employment Term. Executive’s employment hereunder shall commence on the
date hereof and, except as otherwise provided in Section 3.2 hereof, shall
continue until the third (3rd) anniversary of the date of this Agreement (the
“Initial Term”). Thereafter, this Agreement shall automatically be renewed for
successive one-year periods commencing on the third (3rd) anniversary of the
date of this Agreement (the Initial Term, together with any such subsequent
employment period(s), being referred to herein as the “Employment Term”), unless
Executive or Employer shall have provided a Notice of Termination (as defined in
Section 3.4.2 hereof) in respect of its or his election not to renew the
Employment Term to the other party at least ninety (90) days prior to the end of
the Employment Term. Upon nonrenewal of the Employment Term pursuant to this
Section 3.1 or termination pursuant to Sections 3.2.1 through 3.2.6 hereof,
inclusive, Executive shall be released from any duties hereunder (except as set
forth in Section 4 hereof) and the obligations of Employer to Executive shall be
as set forth in Section 3.3 hereof only.
 
3.2.  Events of Termination. The Employment Term shall terminate upon the
occurrence of any one or more of the following events:
 
3.2.1.  Death. In the event of Executive’s death, the Employment Term shall
terminate on the date of his death.
 
3.2.2.  Without Cause By Executive. Executive may terminate the Employment Term
at any time during such Term for any reason whatsoever by giving a Notice of
Termination to Employer. The Date of Termination pursuant to this Section 3.2.2
shall be thirty (30) days after the Notice of Termination is given.
 
3.2.3.  Disability. In the event of Executive’s Disability (as hereinafter
defined), Employer may, at its option, terminate the Employment Term by giving a
Notice of Termination to Executive. The Notice of Termination shall specify the
Date of Termination, which date shall not be earlier than thirty (30) days after
the Notice of Termination is given. For purposes of this Agreement, “Disability”
means disability as defined in any long-term disability insurance policy
provided by Employer and insuring Executive, or, in the absence of any such
policy, the inability of Executive for 180 days in any twelve (12) month period
to substantially perform his duties hereunder as a result of a physical or
mental illness, all as determined in good faith by the Board.
 
3.2.4.  Cause. Employer may, at its option, terminate the Employment Term for
“Cause” based on objective factors determined in good faith by a majority of the
Board as set forth in a Notice of Termination to Executive specifying the
reasons for termination and the failure of the Executive to cure the same within
ten (10) days after Employer shall have given the Notice of Termination;
provided, however, that in the event the Board in good faith determines that the
underlying reasons giving rise to such determination cannot be cured, then the
ten (10) day period shall not apply and the Employment Term shall terminate on
the date the Notice of Termination is given. For purposes of this Agreement,
“Cause” shall mean (i) Executive’s conviction of, guilty or no contest plea to,
or confession of guilt of, a felony, or other crime involving moral turpitude;
(ii) an act or omission by Executive in connection with his employment that
constitutes fraud, criminal misconduct, breach of fiduciary duty, dishonesty,
gross negligence, malfeasance, willful misconduct, or other conduct that is
materially harmful or detrimental to Employer; (iii) a material breach by
Executive of this Agreement; (iv) continuing failure to perform such duties as
are assigned to Executive by Employer in accordance with this Agreement, other
than a failure resulting from a Disability; (v) Executive’s knowingly taking any
action on behalf of Employer or any of its affiliates without appropriate
authority to take such action; (vi) Executive’s knowingly taking any action in
conflict of interest with Employer or any of its affiliates given Executive’s
position with Employer; and/or (vii) the commission of an act of personal
dishonesty by Executive that involves personal profit in connection with
Employer.
 
 
3

--------------------------------------------------------------------------------

 
3.2.5.  Without Cause By Employer. Employer may, at its option, terminate the
Employment Term for any reason or no reason whatsoever (other than for the
reasons set forth elsewhere in this Section 3.2) by giving a Notice of
Termination to Executive. The Notice of Termination shall specify the Date of
Termination, which date shall not be earlier than thirty (30) days after the
Notice of Termination is given or such shorter period if Employer shall pay to
Executive that amount of the Base Salary that would have been earned between the
thirty (30) day period and such shorter period in accordance with Employer’s
regular payroll practices.
 
3.2.6.  Employer’s Material Breach. Executive may, at his option, terminate the
Employment Term upon Employer’s material breach of this Agreement and the
continuation of such breach for more than ten (10) days after written demand for
cure of such breach is given to Employer by Executive (which demand shall
identify the manner in which Employer has materially breached this Agreement).
Employer’s material breach of this Agreement shall mean (i) the failure of
Employer to make any payment that it is required to make hereunder to Executive
when such payment is due or within two (2) business days thereafter; (ii) the
assignment to Executive, without Executive’s express written consent, of duties
inconsistent with his positions, responsibilities and status with Employer, or a
change in Executive’s reporting responsibilities, titles or offices or any plan,
act, scheme or design to constructively terminate the Executive, or any removal
of Executive from his positions with Employer, except in connection with the
termination of the Employment Term by Employer for Cause, without Cause or
Disability or as a result of Executive’s death or voluntary resignation or by
Executive other than pursuant to this Section 3.2.6; (iii) a reduction by
Employer in Executive’s Base Salary; or (iv) a permanent reassignment of
Executive’s primary work location, without the consent of Executive, to a
location more than thirty-five (35) miles from Employer’s executive offices in
Woodcliff Lake, New Jersey.
 
3.3.  Certain Obligations of Employer Following Termination of the Employment
Term. Following termination of the Employment Term under the circumstances
described below, Employer shall pay to Executive or his estate, as the case may
be, the following compensation and provide the following benefits. All lump-sum
payments owed by Employer shall be made to Executive within forty-five (45) days
of the Date of Termination in accordance with the Employer’s regular payroll
practices. In connection with Executive’s receipt of any or all compensation and
benefits to be received pursuant to this Section 3.3, Executive shall not have a
duty to seek subsequent employment while he is receiving such compensation and
benefits, and such compensation and benefits shall not be reduced solely as a
result of Executive’s subsequent employment by an entity other than Employer.
The Executive must execute within thirty (30) days after the Date of Termination
Employer’s standard form of Release Agreement attach as Exhibit A hereto.
 
 
4

--------------------------------------------------------------------------------

 
3.3.1.  For Cause. In the event that the Employment Term is terminated by
Employer for Cause, Employer shall pay to Executive, in a single lump-sum,
within forty-five (45) days of the Date of Termination and in accordance with
Employer’s regular payroll practices, an amount equal to any unpaid but earned
Base Salary through the Date of Termination. The Employer shall also pay any
annual bonus earned but unpaid as of the Date of Termination for any previously
completed fiscal year in accordance with the terms of the bonus, and such
employee benefits as to which Executive may be entitled under the employee
benefit plans of Employer.
 
3.3.2.  Without Cause by Employer; Material Breach by Employer; Non-Renewal by
Employer. In the event that the Employment Term is terminated by Employer
pursuant to Section 3.2.5 hereof or by Executive pursuant to Section 3.2.6
hereof, or is not renewed by Employer pursuant to Section 3.1 hereof, Employer
shall pay to Executive severance in an amount equal to two (2) times his Base
Amount. For purposes hereof, “Base Amount” shall mean the sum of Executive’s
Base Salary in effect on the Date of Termination, and if Executive’s termination
is not a result of, in whole or in part, Executive’s performance in respect of
his duties hereunder, the amount of Executive’s last annual cash bonus pursuant
to Section 2.3 hereof (the “Severance Amount”). The Employer shall pay the
Severance Amount in installments, and shall first determine the amount of each
installment payment if the Severance Amount were paid in equal semimonthly
installments for two (2) years (the “Installment Payment”) commencing on the
forty-fifth (45th) day after the Date of Termination. The Employer shall then
withhold and accumulate the Installment Payments payable beginning on the
forty-fifth (45th) day after the Date of Termination through the end of the
sixth (6th) month after the Date of Terminaton (the time period, the “Severance
Holdback Period”) (the withheld payments, the “Severance Holdback Amounts”). The
Employer shall pay the Severance Holdback Amounts in a single lump sum on the
first (1st) day of the seventh (7th) month after the Date of Termination (the
“Severance Delayed Payment Date”). The Severance Holdback Amounts paid to the
Executive on the Severance Delayed Payment Date are to accrue interest from the
date each Severance Holdback Amount would have been paid during the Severance
Holdback Period absent the holdback requirement until the Severance Delayed
Payment Date. The interest rate is the prime rate as published in The Wall
Street Journal seven (7) days prior to the Severance Delayed Payment Date. The
Employer shall pay the accrued interest on the Severance Delayed Payment Date.
From the Severance Delayed Payment Date through the end of two (2) years after
the forty-fifth (45th) day after the Date of Termination, the Employer shall pay
the Installment Payments semimonthly. Payment of the Severance Amount is subject
to Executive’s continued compliance with the terms of Section 4. The Employer
shall also pay any annual bonus earned but unpaid as of the Date of Termination
for any previously completed fiscal year in accordance with the terms of the
bonus, and such employee benefits as to which Executive may be entitled under
the employee benefit plans of the Employer.
 
 
5

--------------------------------------------------------------------------------

 
3.3.3.  Without Cause By Executive; Election Not to Renew by Executive. In the
event that the Employment Term is terminated by Executive pursuant to Section
3.2.2 hereof or Executive elects not to renew this Agreement pursuant to Section
3.1 hereof, Employer shall pay to Executive in a single lump-sum within
forty-five (45) days of the Date of Termination an amount equal to any unpaid
but earned Base Salary through the Date of Termination in accordance with
Employer’s regular payroll practices. The Employer shall also pay any annual
bonus earned but unpaid as of the Date of Termination for any previously
completed fiscal year in accordance with the terms of the bonus, and such
employee benefits as to which Executive may be entitled under the employee
benefit plans of the Employer.
 
3.3.4.  Without Cause by Executive During Window Period. If a Change of Control
(as defined in Section 3.4.1 hereof) occurs, and the Executive continues
employment for six (6) months after the date of the Change of Control (as
defined in Section 3.4.1 hereof) (the “Stay Period”), the Executive may
terminate the Employment Term (the “Resignation”) during the ninety (90) days
following the Stay Period (the “Window Period”). The Executive must provide the
Resignation in a Notice of Termination to the Employer during the Window Period.
Upon the Resignation, the provisions of Sections 3.3.2 and 3.3.6 shall apply as
if the Resignation were a termination of the Employment Term without Cause by
the Employer under Section 3.2.5.
 
3.3.5.  Death, Disability. In the event that the Employment Term is terminated
by reason of Executive’s death pursuant to Section 3.2.1 hereof or by Employer
by reason of Executive’s Disability pursuant to Section 3.2.3 hereof, Employer
shall pay to Executive, subject to, in the case of Disability, Executive’s
continued compliance with Section 4 hereof, the Severance Amount, less any life
insurance and/or disability insurance received by Executive or his estate
pursuant to insurance policies provided by Employer (including without
limitation pursuant to Section 2.4.5 hereof). In the case of death, the Employer
shall pay the Severance Amount commencing on the thirtieth (30th) day after the
Executive’s date of death, and otherwise in accordance with the payment
provisions of Section 3.3.2 hereof without the holdback requirement. In the case
of Disability, the Employer shall pay the Severance Amount in accordance with
the payment provisions of Section 3.3.2 hereof. The Employer shall also pay any
annual bonus earned but unpaid as of the Date of Termination for any previously
completed fiscal year in accordance with the terms of the bonus, and such
employee benefits as to which Executive may be entitled under the employee
benefit plans of the Employer.
 
3.3.6.  Post-Employment Term Benefits. In the event Executive is terminated
pursuant to Sections 3.2.1 through 3.2.6 hereof, inclusive, or either Employer
or Executive elects not to renew this Agreement pursuant to Section 3.1 hereof,
Employer shall reimburse Executive for any unpaid expenses pursuant to Section
2.4.1 hereof, and Executive will have the opportunity and responsibility to
elect COBRA continuation coverage pursuant to the terms of that law and will
thus be responsible for the execution of the continuation of coverage forms upon
termination of his insurance coverage. Except as provided immediately below,
Executive will be responsible for all COBRA premiums. If Executive is terminated
pursuant to Sections 3.2.3, 3.2.5 or 3.2.6, or Employer elects not to renew this
Agreement pursuant to Section 3.1, Executive shall be entitled to participate,
at Employer’s expense, in all medical and health plans and programs of Employer
in accordance with COBRA for a period of up to eighteen (18) months (the
“Benefits Period”), subject to Executive’s continued compliance with the terms
of Section 4 hereof; provided, however, that Executive’s continued participation
is permissible under the terms and provisions of such plans and programs; and
provided, further, that in the event Executive becomes entitled to equal or
comparable benefits from a subsequent employer during the Benefits Period,
Employer’s obligations under this Section 3.3.6 shall end as of such date. The
Employer shall commence payment of COBRA premiums on the forty-fifth (45th) day
after the Date of Termination.
 
 
6

--------------------------------------------------------------------------------

 
3.3.7.  Equity Awards.
 
(a)  If, within twelve (12) months following a Change of Control (as defined in
Section 3.4.1 hereof) of Employer, the Employment Term is terminated other than
for Cause, then Executive (or his estate) shall have twenty-four (24) months
from the date of termination to exercise any vested equity awards; provided,
however, that the relevant equity award plan remains in effect and such equity
awards have not otherwise expired in accordance with the terms thereof. In
connection therewith, Employer agrees to use commercially reasonable efforts to
amend Executive’s Equity Award Agreements if necessary to effectuate the
provisions of this Section 3.3.7(a).
 
(b)  In the event the Employment Term is terminated (i) by Employer pursuant to
Section 3.2.5 hereof and the reason for such termination is not related to the
performance of Executive in his duties with respect to Employer, or (ii) by
Executive pursuant to Section 3.2.6 hereof, then all equity awards theretofore
granted to Executive shall thereupon vest and Executive shall have twenty-four
(24) months from such date to exercise such options; provided, however, that the
relevant equity award plan remains in effect and such equity awards shall not
have otherwise expired in accordance with the terms thereof. In connection
therewith, Employer agrees to use commercially reasonable efforts to amend
Executive’s Equity Award Agreements if necessary to effectuate the provisions of
this Section 3.3.7(b).
 
(c)  For grants of performance contingent restricted stock and time-based
restricted stock made during calendar year 2008 (the “2008 Grants” under the
2008 Long Term Incentive Program (the “2008 Program”), (i)(A) if after a Change
of Control (as defined in Section 3.4.1 hereof) the Employer or its successor
requires the Executive to remain employed for the Stay Period, (B) the Executive
continues employment for the Stay Period, and (C) the Change of Control (as
defined in Section 3.4.1 hereof) occurs within two (2) years after the date of
grant of the 2008 Grants, all 2008 Grants shall vest on the last day of the Stay
Period; or (ii) if there is a termination of the Employment Term under Section
3.2.5 or 3.2.6 after the date of a Change of Control (as defined in Section
3.4.1 hereof), all 2008 Grants shall vest on the Date of Termination; or (iii)
if a Change of Control (as defined in Section 3.4.1 hereof) occurs two (2) or
more years after the date of grant of the 2008 Grants, all 2008 Grants shall
vest on the date of the Change of Control (as defined in Section 3.4.1 hereof);
provided, however, that the 2008 Program remains in effect and the 2008 Grants
shall not have otherwise expired in accordance with the terms thereof. In
connection therewith, Employer agrees to use commercially reasonable efforts to
amend Executive’s 2008 Grant Agreements if necessary to effectuate the
provisions of this Section 3.3.7(c).
 
 
7

--------------------------------------------------------------------------------

 
3.4.  Definitions.
 
3.4.1.  “Change of Control” Defined. A “Change of Control” of the Employer means
any of the following events, unless otherwise defined in an Award Agreement or
Grant Agreement:
 
(a)  Any individual, firm, corporation or other entity, or any group (as defined
in Section 13(d)(3) of Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) becomes, directly or indirectly, the beneficial owner (as
defined in the General Rules and Regulations of the Securities and Exchange
Commission with respect to Sections 13(d) and 13(g) of the Exchange Act) of more
than twenty (20%) percent of the then outstanding shares entitled to vote
generally in the election of directors of the Employer;
 
(b)  The commencement of, or the first public announcement of the intention of
any individual, firm, corporation or other entity or of any group (as defined in
Section 13(d)(3) of the Exchange Act) to commence, a tender or exchange offer
subject to Section 14(d)(1) of the Exchange Act for any class of the Employer’s
capital stock; or
 
(c)  The stockholders of the Employer approve (i) a definitive agreement for the
merger or other business combination of the Employer with or into another
corporation pursuant to which the stockholders of the Employer do not own,
immediately after the transaction, more than fifty (50%) percent of the voting
power of the corporation that survives and is a publicly owned corporation and
not a subsidiary of another corporation, (ii) a definitive agreement for the
sale, exchange or other disposition of all or substantially all of the assets of
the Employer, or (iii) any plan or proposal for the liquidation or dissolution
of the Employer.
 
Provided, however, that a Change of Control shall not be deemed to have taken
place if beneficial ownership is acquired by, or a tender or exchange offer is
commenced or announced by, the Employer, any profit-sharing, employee ownership
or other employee benefit plan of the Employer, any trustee of or fiduciary with
respect to any such plan when acting in such capacity, or any group comprised
solely of such capacity, or any group comprised solely of such entities.
 
3.4.2.  “Notice of Termination” Defined. “Notice of Termination” means a written
notice that indicates the specific termination provision relied upon by Employer
or Executive and, except in the case of termination pursuant to Sections 3.2.1,
3.2.2 or 3.2.5 that sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employment Term under the
termination provision so indicated.
 
3.4.3.  “Date of Termination” Defined. “Date of Termination” means such date as
the Employment Term is expired if not renewed or terminated in accordance with
Sections 3.1 or 3.2 hereof.
 
4.  Confidentiality and Nonsolicitation.
 
4.1.  “Confidential Information” Defined. “Confidential Information” means any
and all information (oral or written) relating to Employer or any Subsidiary or
any person controlling, controlled by, or under common control with Employer or
any Subsidiary or any of their respective activities, including, but not limited
to, information relating to: technology, research, test procedures and results,
machinery and equipment; manufacturing processes; financial information;
products; identity and description of materials and services used; purchasing;
costs; pricing; customers and prospects; advertising, promotion and marketing;
and selling, servicing and information pertaining to any governmental
investigation, except such information which becomes public, other than as a
result of a breach of the provisions of Section 4.2 hereof.
 
 
8

--------------------------------------------------------------------------------

 
4.2.  Non-disclosure of Confidential Information. Executive shall not at any
time (other than as may be required or appropriate in connection with the
performance by him of his duties hereunder), directly or indirectly, use,
communicate, disclose or disseminate any Confidential Information in any manner
whatsoever (except as may be required under legal process by subpoena or other
court order).
 
4.3.  Certain Activities. Executive shall not, while employed by Employer and
for a period of two (2) years following the Date of Termination, directly or
indirectly, hire, offer to hire, entice away or in any other manner persuade or
attempt to persuade any officer, employee, agent, lessor, lessee, licensor,
licensee, customer, prospective customer or supplier of Employer or any of its
Subsidiaries to discontinue or alter his or its relationship with Employer or
any of its Subsidiaries.
 
4.4.  Injunctive Relief. The parties hereby acknowledge and agree that (a)
Employer will be irreparably injured in the event of a breach by Executive of
any of his obligations under this Section 4; (b) monetary damages will not be an
adequate remedy for any such breach; (c) Employer will be entitled to injunctive
relief, in addition to any other remedy which it may have, in the event of any
such breach; and (d) the existence of any claims that Executive may have against
Employer, whether under this Agreement or otherwise, will not be a defense to
the enforcement by Employer of any of its rights under this Section 4.
 
4.5.  Non-exclusivity and Survival. The covenants of Executive contained in this
Section 4 are in addition to, and not in lieu of, any obligations that Executive
may have with respect to the subject matter hereof, whether by contract, as a
matter of law or otherwise, and such covenants and their enforceability shall
survive any termination of the Employment Term by either party and any
investigation made with respect to the breach thereof by Employer at any time.
 
5.  Miscellaneous Provisions.
 
5.1.  Severability. If, in any jurisdiction, any term or provision hereof is
determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired; (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; and (c) the invalid or
unenforceable term or provision shall, for purposes of such jurisdiction, be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.
 
 
9

--------------------------------------------------------------------------------

 
5.2.  Execution in Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement (and all signatures need not appear on any
one counterpart), and this Agreement shall become effective when one or more
counterparts has been signed by each of the parties hereto and delivered to each
of the other parties hereto.
 
5.3.  Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed duly given upon receipt when delivered
by hand, overnight delivery or telecopy (with confirmed delivery), or three (3)
business days after posting, when delivered by registered or certified mail or
private courier service, postage prepaid, return receipt requested, as follows:
 
If to Employer, to:
 
Par Pharmaceutical, Inc.
300 Tice Boulevard
Woodcliff Lake, New Jersey 07677
Attention: Chairman
Telecopy No. 201-802-4620
 
Copy to:
 
Christine A. Amalfe, Esq.
Gibbons P.C.
One Gateway Center
Newark, New Jersey 07102-5310
Telecopy No.: (973) 639-6230
 
If to Executive, to:
 
Thomas Haughey
c/o Par Pharmaceutical, Inc.
300 Tice Boulevard
Woodcliff Lake, New Jersey 07677
 
or to such other address(es) as a party hereto shall have designated by like
notice to the other parties hereto.
 
5.4.  Amendment. No provision of this Agreement may be modified, amended, waived
or discharged in any manner except by a written instrument executed by both Par
and Executive.
 
5.5.  Entire Agreement. This Agreement and, with respect to Sections 2.3 and
3.3.7, Executive’s Equity Award Agreements and governing equity award plans
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof, and supersede all prior agreements and understandings of
the parties hereto, oral or written, including, but not limited to, the parties
Employment Agreement dated July 2005. Executive and Employer hereby agree that
the Employment Agreement dated July 2005 is hereby superseded and of no further
force and effect, and that this Agreement shall be effective as of the date
hereof. In the event of any conflict between Sections 2.3 and 3.3.7, and
Executive’s Equity Award Agreements and the governing equity award plans,
Sections 2.3 and 3.3.7 shall govern.
 
 
10

--------------------------------------------------------------------------------

 
5.6.  Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey applicable to contracts made
and to be wholly performed therein.
 
5.7.  Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
 
5.8.  Binding Effect; Successors and Assigns. Executive may not delegate any of
his duties or assign his rights hereunder. This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns. Employer shall require
any successor (whether direct or indirect and whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Employer, by an agreement in form and substance reasonably
satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Employer would be
required to perform if no such transaction had taken place.
 
5.9.  Waiver. The failure of either of the parties hereto to at any time enforce
any of the provisions of this Agreement shall not be deemed or construed to be a
waiver of any such provision, nor to in any way affect the validity of this
Agreement or any provision hereof or the right of either of the parties hereto
thereafter to enforce each and every provision of this Agreement. No waiver of
any breach of any of the provisions of this Agreement shall be effective unless
set forth in a written instrument executed by the party against whom or which
enforcement of such waiver is sought, and no waiver of any such breach shall be
construed or deemed to be a waiver of any other or subsequent breach.
 
5.10.  Capacity. Executive and Employer hereby represent and warrant to the
other that, as the case may be: (a) he or it has full power, authority and
capacity to execute and deliver this Agreement, and to perform his or its
obligations hereunder; (b) such execution, delivery and performance shall not
(and with the giving of notice or lapse of time or both would not) result in the
breach of any agreements or other obligations to which he or it is a party or he
or it is otherwise bound; and (c) this Agreement is his or its valid and binding
obligation in accordance with its terms.
 
5.11.  Enforcement; Jurisdiction. If any party institutes legal action to
enforce or interpret the terms and conditions of this Agreement, the applicable
court shall award the prevailing party reasonable attorneys’ fees at all trial
and appellate levels, and the expenses and costs incurred by such prevailing
party in connection therewith, subject to the requirements of Treas. Reg.
§1.409A-3(i)(1)(iv). Subject to Section 5.12, any legal action, suit or
proceeding, in equity or at law, arising out of or relating to this Agreement
shall be instituted exclusively in the State or Federal courts located in the
State of New Jersey, and each party agrees not to assert, by way of motion, as a
defense or otherwise, in any such action, suit or proceeding, any claim that
such party is not subject personally to the jurisdiction of any such court, that
the action, suit or proceeding is brought in an inconvenient forum, that the
venue of the action, suit or proceeding is improper or should be transferred, or
that this Agreement or the subject matter hereof may not be enforced in or by
any such court. Each party further irrevocably submits to the jurisdiction of
any such court in any such action, suit or proceeding. Any and all service of
process and any other notice in any such action, suit or proceeding shall be
effective against any party if given personally or by registered or certified
mail, return receipt requested or by any other means of mail that requires a
signed receipt, postage prepaid, mailed to such party as herein provided.
Nothing herein contained shall be deemed to affect or limit the right of any
party to serve process in any other manner permitted by applicable law.
 
 
11

--------------------------------------------------------------------------------

 
5.12.  Arbitration.
 
(a)  Any dispute under Section 3 hereof, including, but not limited to, the
determination by the Board of a termination for Cause pursuant to Section 3.2.4
hereof, or in respect of the breach thereof shall be settled by arbitration in
New Jersey. The arbitration shall be accomplished in the following manner.
Either party may serve upon the other party written demand that the dispute,
specifying the nature thereof, shall be submitted to arbitration. Within ten
(10) days after such demand is given in accordance with Section 5.3 hereof, each
of the parties shall designate an arbitrator and provide written notice of such
appointment upon the other party. If either party fails within the specified
time to appoint such arbitrator, the other party shall be entitled to appoint
both arbitrators. The two (2) arbitrators so appointed shall appoint a third
arbitrator. If the two arbitrators appointed fail to agree upon a third
arbitrator within ten (10) days after their appointment, then an application may
be made by either party hereto, upon written notice to the other party, to the
American Arbitration Association (the “AAA”), or any successor thereto, or if
the AAA or its successor fails to appoint a third arbitrator within ten (10)
days after such request, then either party may apply, with written notice to the
other, to the Superior Court of New Jersey, Bergen County, for the appointment
of a third arbitrator, and any such appointment so made shall be binding upon
both parties hereto.
 
(b)  The decision of the arbitrators shall be final and binding upon the
parties. The party against whom the award is rendered (the “non-prevailing
party”) shall pay all fees and expenses incurred by the prevailing party in
connection with the arbitration (including fees and disbursements of the
prevailing party’s counsel), as well as the expenses of the arbitration
proceeding. The arbitrators shall determine in their decision and award which of
the parties is the prevailing party, which is the non-prevailing party, the
amount of the fees and expenses of the prevailing party and the amount of the
arbitration expenses. The arbitration shall be conducted, to the extent
consistent with this Section 5.12, in accordance with the then prevailing rules
of commercial arbitration of the AAA or its successor. The arbitrators shall
have the right to retain and consult experts and competent authorities skilled
in the matters under arbitration, but all consultations shall be made in the
presence of both parties, who shall have the full right to cross-examine the
experts and authorities. The arbitrators shall render their award, upon the
concurrence of at least two of their number, not later than thirty (30) days
after the appointment of the third arbitrator. The decision and award shall be
in writing, and counterpart copies shall be delivered to each of the parties. In
rendering an award, the arbitrators shall have no power to modify any of the
provisions of this Agreement, and the jurisdiction of the arbitrators is
expressly limited accordingly. Judgment may be entered on the award of the
arbitrators and may be enforced in any court having jurisdiction.
 
5.13.  Specified Employee. Notwithstanding any other provision of this
Agreement, if the Executive is a specified employee under Treas. Reg. §1.409A-1
as of the Date of Termination, all payments to which the Executive would
otherwise be entitled during the first six (6) months following the Date of
Termination shall be accumulated and paid on the first day of the seventh (7th)
month following the Date of Termination, or if earlier within thirty (30) days
of the Executive’s date of death following the Date of Termination. This
requirement shall not apply to all payments on separation from service that
satisfy the short-term deferral rule of Treas. Reg. §1.409A-1(b)(4), or to the
portion of the payments on separation from service that satisfy the requirements
for separation pay due to an involuntary separation from service under Treas.
Reg. §1.409A-1(b)(9)(iii), or to any payments that are otherwise exempt from the
six (6) month delay requirement of the Treasury Regulations under Code Section
409A.
 
 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.
 
PAR PHARMACEUTICAL, INC.
   
By: /s/ Stephen Montalto                             
Name: Stephen Montalto
Title:   Senior Vice President,
Human Resources
     
/s/ Thomas Haughey                                  
Thomas Haughey



 
13

--------------------------------------------------------------------------------

 